                 Case 1:18-cv-11117-PAE Document 43 Filed 12/11/19 Page 1 of 2
                                                                                   New York              Paris
                                                                                   Northern California   Madrid
                                                                                   Washington DC         Hong Kong
                                                                                   Sao Paulo             Beijing
                                                                                   London                Tokyo

 Davis Polk
Antonio J. Perez-Marques

Davis Polk & Wardwell      LLP    212 450 4559 tel
450 Lexington Avenue              antonio.perez@davispolk.com
New York, NY 10017




                                                                                December 11, 2019


The Honorable Paul A. Engelmayer
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:          United States ex rel. Brutus Trading LLC v. Standard Chartered Bank et al.,
             No. 1:1 8-cv-11117 (PAE)

Dear Judge Engelmayer:

We represent defendants Standard Chartered Bank, Standard Chartered pie, and Standard
Chartered Trade .Services Corporation ("Defendants") in the above-captioned False Claims Act
litigation .1 We respectfully write in support of the government's opposition to Relator Brutus Trading
LLC's ("Relator") December 3, 2019 request to depose Daniel S. Alter, former General Counsel of
the New York State Department of Financial Services , to call the Court's attention to an additional
matter not addressed in the letters submitted by the United States Department of Justice and New
York State Department of Financial Services.

Relator's request directly violates the terms of the Court's Order confirming the parties' July 22 , 2019
Stipulation and Order, in which Relator agreed "to stay all disclosures and discovery in this
action until the Court rules on the motion to dismiss to be filed by Defendants. " (Dkt. No. 17
(emphasis added).) That stay of discovery was unaltered, and remained in force , when Relator
subsequently agreed to adjourn the briefing of any motion from Defendants sine die pending
resolution of the government's motion to dismiss. On this basis alone, Relator's request should be
denied. 2

Permitting this discovery to go forward at this time would be inefficient and unfair to Defendants.
Relator has indicated that, at the deposition it has requested , it would seek to address matters that
squarely implicate Defendants' interests, including "whether Defendants 'fully cooperated' with the
investigation ," whether Defendants "failed to disclose" certain facts, and other inflammatory
allegations concerning Defendants' conduct and communications. If such a deposition were to go

     1 The briefing schedule for Defendants' motion to dismiss was adjourned pending resolution of the government's

motion to dismiss, which was filed on November 21 , 2019. (See Dkt. No. 21 .) Defendants expressly preserve all
rights , defenses, or other objections , including jurisdictional defenses.
      2   Relator did not confer with Defendants prior to filing its request.
           Case 1:18-cv-11117-PAE Document 43 Filed 12/11/19 Page 2 of 2

                                                  2                                December 11 , 2019


forward , Defendants would be obliged to participate and vigorously defend their interests, entailing
significant preparation. This is precisely the type of premature and burdensome discovery that the
parties, for good reason, agreed to stay in the Stipulation and Order until the Court had considered
and adjudicated threshold legal challenges to Relator's claim. Relator should not be permitted now
to renounce that agreement, to the clear prejudice of Defendants.

For these reasons , Defendants support the government's request that the Court deny Relator's
request to depose Mr. Alter.

                                                               Respectfully submitted ,




                                                               Antonio J. Perez-Marques

cc: Counsel of Record (by ECF)
